The case-made herein, together with plaintiff in error's petition in error, was filed in this court on July 9, 1909. No briefs have been filed, and we are not advised as to what plaintiff in error relies upon for a reversal of the judgment against him. Counsel for the state has filed a motion to dismiss the appeal or affirm the judgment for want of prosecution, to which motion no response has been filed. We have examined the record, and no errors are apparent. The motion to dismiss is sustained, and the judgment of the lower court is hereby affirmed. The clerk of this court will issue a mandate to the county court of Carter county, directing said court to enforce its judgment and sentence herein.